DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	Applicant’s election without traverse of Group I (claims 1-10, 13-14 and 16; SEQ ID NO: 23), is acknowledged. 




3.	The Amendment filed on November 29, 2021, has been received and entered.






Claim Disposition
4.	Claim 20 has been cancelled. Claim 21 has been added. Claims 1-19 and 21 are pending. Claims 1-5, 8-10, 13-14, 16 and 21 are under examination.  Claims 6-7, 11-12, 15 and 17-19  are withdrawn as directed to a non-elected invention.




Specification

5.	The specification is objected to because of the following informalities:
The specification is also objected to because the priority information on page 1 does not mention that it is a national stage application.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Nucleic acids encoding clotting factor variants and their use".
Appropriate correction is required.
 





Drawing

6.	The drawings filed on November 8, 2019, are accepted by the examiner.





Information Disclosure Statement

7.	The Information Disclosure Statements filed on April 8, 2021 and February 7, 2022 have been considered.  A copy of the PTO-1449 is attached herein.




Claim Objection

8.	Claims 1-5, 8-10, 13-14, 16 and 21 are objected to because of the following informalities:
Claims 1-5, 8-10, 13-14, 16 and 21 are objected because they recite non-elected subject matter.
For clarity it is suggested that claims 1-5, 8-10, 13-14, 16 and 21 are amended to recite encoding ‘Factor IX (FIX), Factor VIII (FVIII) and Factor FVII (FVII)’, in the first occurrence, and the acronym in the dependent claims. In addition, it is suggested that claim 1 is amended to read, “…SEQ ID NO: 8 (An61FVII), wherein the FIX, FVIII and FVII proteins are used to treat a clotting disorder”.
Claim 14 is objected to for depending from a rejected base claim.
	Appropriate correction is required. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-5, 8-10, 13, 16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “an isolated nucleic acid molecule, comprising:
a nucleic acid sequence encoding a f1X protein comprising an amino acid sequence at least 95% identical to residues 47-462 of SEQ ID NO: 23 (An96 fIX), residues 47-461 of SEQ ID NO: 24 (An97 f1X), 47-462 of SEQ ID NO: 1 (An96 fIX Padua) or residues 47-461 of SEQ ID NO: 2 (An97 f1X Padua);
a nucleic acid sequence encoding a fVIII protein comprising an amino acid sequence at least 98% identical to residues 20-1458 of any one of SEQ ID NO: 3 (An84 fVIII BDD), SEQ ID NO: 4 (An63 fVHI BDD), SEQ ID NO: 5 (An96 fVII BDD), or SEQ ID NO: 6 (An97 fVII BDD); or
a nucleic acid sequence encoding a fVII protein comprising an amino acid sequence at least 98% identical to residues 21-444 of SEQ ID NO: 7 (An81 fVII) or SEQ ID NO: 8 (An61 fVII)”, and the claimed invention is not adequately described. It is noted that the nucleic acid is defined by the encoding of a protein and the protein structure is provided, however the protein has mutations and the claims are devoid of an activity. No correlation is made between structure and function for a protein that is at least 95% identical to an already truncated structure. The claimed invention as a whole encompasses a large variable genus of structures and lacks functional limitation. The dependent claims hereto do not rectify the missing information.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8-10 lacks clear antecedent basis for the recitation of “the recombinant nucleic acid”.



Conclusion

11.	No claims are presently allowable, however, SEQ ID NO:23 is free of the art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /HOPE A ROBINSON/ 
Primary Examiner, 
Art Unit 1652